DETAILED ACTION

Election/Restrictions

Claims 1, 3-6, 8-9, 11-12, 14-15, 17-21 allowable. The restriction requirement between species I-V, as set forth in the Office action mailed on 06/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/08/2020 is partially withdrawn.  Claims 20-21, directed to Species V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gary Williams on 21/21/2021.



(Currently Amended) A semiconductor system, comprising:
a substrate comprising a first surface and a plurality of first contacts formed on the first surface;
an electronic device comprising a second surface and a plurality of second contacts formed on the second surface, the electronic device having a footprint, the second surface of the electronic device facing the first surface of the substrate;
one or more first fastener structures coupled to the first surface of the substrate; 
a plurality of compliant interconnects individually attached to one or more of the plurality of first contacts on the first surface of the substrate and the plurality of second contacts on the second surface of the electronic device, wherein:
	each compliant interconnect is attached without being supported by any spacer disposed between the first and second surfaces, [[and]] has a height that is compressible by an amount up to a predetermined percentage of the height that is not limited by any spacer and is compressed by at least a threshold amount; and
	the plurality of compliant interconnects  based on compression of the compliant interconnects by at least the threshold amount; and
a support structure having a recess and one or more second fastener structures coupled to the one or more first fastener structures so that the substrate and the electronic device are coupled, wherein:
	the support structure extends beyond the footprint of the electronic device, and
	
	a depth of the recess is equal to or less than a sum of a thickness of the electronic device and a height of the plurality of compliant interconnects, such that when the one or more first fastener structures are mechanically coupled to the one or more second fastener structures, the plurality of compliant interconnects are compressed by an amount equal to or greater than the threshold amount so that the plurality of second contacts of the electronic device are electrically coupled with the plurality of first contacts of the substrate via the plurality of compliant interconnects.
(Cancelled) 
(Previously Presented) The semiconductor system of claim 1, wherein the plurality of compliant interconnects comprise at least one elastomer pin.
(Original) The semiconductor system of claim 1, wherein the electronic device further comprises a third surface opposite to the second surface, and the support structure is coupled to the third surface of the electronic device. 
(Previously Presented) The semiconductor system of claim 1, wherein the support structure is further coupled to a heat sink, and the heat sink is attached to a top surface of the support structure that is opposite to a recess surface on which the electronic device is mounted. 
(Previously Amended) The semiconductor system of claim 1, wherein the threshold amount of compression is at least 40%.
(Canceled) 
(Currently Amended) The semiconductor system of claim 1, [[7,]] wherein the support structure 
(Original) The semiconductor system of claim 1, [[7,]] wherein the support structure is detachable from the electronic device. 
(Canceled) 
(Currently Amended) The semiconductor system of claim 1, [[10,]] wherein the plurality of second contacts and the plurality of first contacts self-align automatically when the first and second fastener structures are mated to each other. 
(Currently Amended) The semiconductor system of claim 1, [[10,]] wherein the support structure is detachable from the substrate.
(Canceled) 
(Currently Amended) The semiconductor system of claim 1, wherein the support structure comprises a third fastener structure configured to couple to a fourth fastener structure of the electronic device, and 
(Previously Presented) The semiconductor system of claim 1, wherein the threshold amount of compression is 40%-80%. 
(Canceled)  
(Original) The semiconductor system of claim 1, wherein any one of the support structure, the electronic device and the substrate is made of silicon or glass.  
(Original) The semiconductor system of claim 17, wherein a material of the support structure is distinct from a material of the substrate.
(Previously Presented) The semiconductor system of claim 1, wherein compression of the plurality of compliant interconnects to electrically couple the plurality of first contacts on the first surface of the substrate to the plurality of second contacts on the second surface of the electronic device irreversibly transitions the plurality of compliant interconnects from a non-deformed state to a deformed state. 
(Previously Presented) The semiconductor system of claim 1, wherein the electronic device includes a first electronic device, further comprising:
a second electronic device comprising a fourth surface and a third contact formed on the fourth surface, wherein the support structure mechanically couples both the first and second electronic devices to the substrate, and the fourth surface of the second electronic device faces the first surface of the substrate;
a second compliant interconnect attached to one of the first contacts on the substrate and the third contact on the fourth surface of the second electronic device; 
wherein the third contact on the fourth surface of the second electronic device is electrically coupled to a subset of the second contacts on the second surface of the first electronic device via at least a subset of the plurality of compliant interconnects and the second compliant interconnect.
(Previously Presented) The semiconductor system of claim 1, wherein the electronic device includes a first electronic device, further comprising:
a third electronic device comprising a fourth contact, wherein the third electronic device is disposed on the substrate and physically separate from the support structure, and the fourth contact is electrically coupled to a first one of the first contacts on the first surface of the substrate; and
wherein the fourth contact of the third electronic device is electrically coupled to a subset of the second contacts on the second surface of the first electronic device via at least a subset of the compliant interconnects, the first one of the first contacts, a second one of the first contacts contacting the subset of the compliant interconnects, and an interconnect that is formed on the substrate and couples the first and second ones of the first contacts.
.

Allowable Subject Matter

Claims 1, 3-12, 14-15, 17-21 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a semiconductor system, comprising: one or more first fastener structures coupled to the first surface of the substrate; a plurality of compliant interconnects that electrically couple the plurality of first contacts on the first surface of the substrate to the plurality of second contacts on the second surface of the electronic device based on compression of the compliant interconnects by at least the threshold amount; and a support structure having a recess and a depth of the recess is equal to or less than a sum of a thickness of the electronic device and a height of the plurality of compliant interconnects, such that when the one or more first fastener structures are mechanically coupled to the one or more second fastener structures, the plurality of compliant interconnects are compressed by an amount equal to or greater than the threshold amount so that the plurality of second contacts of the electronic device are electrically coupled with the plurality of first contacts of the substrate via the plurality of compliant interconnects in combination with the rest of the limitations of the claim.

The closest prior arts on record are Sathe (US-20020065965-A1), Boggs (US-20050142900-A1), Luckner (US-20060158857-A1), Anschel (US-4914551-A), Warner (US-20030062541-A1), Higashi (US-6586845-B1), Stone (US-20050287828-A1), Nelson (US-20130154678-A1) and Warwick (US-20130280929-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 3-12, 14-15, 17-21 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments

Applicant’s arguments with respect to claims 1, 3-12, 14-15, 17-21 have been considered but are moot due to the application being in condition for allowance. However applicant’s arguments, see page10, filed 11/17/2021, with respect to Higashi not teaching the system “electrically couples the first and second contacts based on compression of the wires by at least a threshold amount” have been fully considered and are persuasive.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897